DETAILED ACTION
The instant application having Application No. 16/896049 filed on 06/08/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Remark
It appears that Applicant’s provisional application does not provide clear supports for the disclosure relating to the figures 7 and 9 and their corresponding paragraphs of Applicant’s non-provisional application. As such, Examiner respectfully request Applicate to provide an explanation regarding “where” from the provisional application provides the support for the disclosure relating to the figures 7 and 9 and their corresponding paragraphs of Applicant’s non-provisional application.

Allowable Subject Matters
Claims 2, 5, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base Claims 6 and 21 are objected since they depend on claims 5, and 20 respectively.

Allowable Subject Matters
Claims 10-16, 25-30 would be allowed. The following is an examiner’s statement of reasons for allowance.

Claims 10, 25 are allowed over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art found any motivation to combine any of the said prior art reference which teach the limitation “transmitting, to one or more of the wireless stations associated with the first AP and belonging to the first BSS, second control information indicating the unique portion of the frequency bandwidth allocated by the second AP for the transmission or reception of wireless packets by the first AP to or from the wireless stations associated with the first AP and belonging to the first BSS;” with respect to the additional claimed subject matter and in particular the specific boundaries as recited in the claim. It is noted that the closest prior art, Seok et al. (US 2020/0245352 A1) discloses “(par. 0077), a frame is received at a wireless AP (coordinator AP) granting a transmission opportunity (TXOP) to the coordinator AP. (Provisional 62/797968-p.3-4: A TXOP obtained by an AP1 can be shared with AP2 and/or an AP3. First feature of the EHT Multi-AP channel access mechanism is that a partial bandwidth of the TXOP obtained by an AP1 is shared with an AP2 (aka a granted STA)). (par. 0079), At step 1703, the coordinator AP grants a portion of bandwidth allocated by the TXOP to the coordinated AP according to the TXOP TXOP bandwidth. (Provisional 62/797968-p.5: Proposed signaling method- The A-control subfield of the HE variant HT control filed indicate the granted max transmit power. The granted TXOP duration indicates the maximum TXOP duration that can be used by the granted STA. The granted bandwidth indicates the maximum bandwidth that can be used by the granted STA. The granted max transmit power information indicates the max transmit power used by the BSS associated with AP2.). (Fig. 4 and par. 0057), a single TXOP obtained by AP1 can be shared with AP2 and/or AP3 by allocating part of the available bandwidth to a coordinated AP and using remaining bandwidth to serve a wireless STA. AP1 is referred to as a coordinator AP, and AP2 and AP3 are referred to as coordinated APs. AP1 sends data frames 402 and 401 to STA1 and STA2, and STA1 and STA2 respond with corresponding ACK frames 404 and 403. Thereafter, AP1 continues to serve STA1, and AP2 acts as a coordinated AP to send a data frame 405 to STA3. STA3 responds with a corresponding ACK frame 406. AP1 sends a data frame 407 to STA1, and STA1 response with a corresponding ACK frame 408. Multi -AP frame exchange sequence 400 occurs within a single TXOP assigned to AP1. (Provisional 62/797968-p.3-4: A TXOP obtained by an AP1 can be shared with AP2 and/or an AP3. First feature of the EHT Multi-AP channel access mechanism is that a partial bandwidth of the TXOP obtained by an AP1 is shared with an AP2 (aka a granted STA) (See also the figures on p.4 and p.6: Single TXOP))”.
. 
However, Seok fails to disclose at least the claim limitations “transmitting, to one or more of the wireless stations associated with the first AP and belonging to the first BSS, second control information indicating the unique portion of the frequency Claims 11-16 and 26-30 are also allowed since they depend on claims 10 and 25 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, 17, 19 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seok et al. (US 2020/0245352 A1) (See also Seok’s provisional application: # 62/797968 filed on 01/29/2019.)

As per claim 1, Seok discloses “A method for wireless communication performed by a first wireless access point (AP), comprising: obtaining a transmit opportunity (TXOP) for transmitting wireless packets over a frequency bandwidth on a wireless medium;” [(par. 0077), a frame is received at a wireless AP (coordinator AP) granting a transmission opportunity (TXOP) to the coordinator AP. (Provisional 62/797968-p.3-4: A TXOP obtained by an AP1 can be shared with AP2 and/or an AP3. First feature of the EHT Multi-AP channel access mechanism is that a partial bandwidth of the TXOP obtained by an AP1 is shared with an AP2 (aka a granted STA))] “selecting one or more other APs for participation in a coordinated access point transmission session on the wireless medium; allocating, to each AP of the one or more selected APs, a unique portion of the frequency bandwidth for transmissions to or from the respective selected AP during the TXOP obtained by the first AP;” [(par. 0079), At step 1703, the coordinator AP grants a portion of bandwidth allocated by the TXOP to the coordinated AP according to the TXOP duration and the TXOP bandwidth. (Provisional 62/797968-p.5: Proposed signaling method- The A-control subfield of the HE variant HT control filed indicate the granted max transmit power. The granted TXOP duration indicates the maximum TXOP duration that can be used by the granted STA. The granted bandwidth indicates the maximum bandwidth that can be used by the granted STA. The granted max transmit power information indicates the max transmit power used by the BSS associated with AP2.)] “reserving an unallocated portion of the frequency bandwidth for transmissions to or from the first AP during the TXOP;” [(Fig. 4 and par. 0057), a single TXOP obtained by AP1 can be shared with AP2 and/or AP3 by allocating part of the available bandwidth to a coordinated AP and using remaining bandwidth to serve a wireless STA. AP1 is referred to as a coordinator AP, and AP2 and AP3 are referred to as coordinated APs. AP1 sends data frames 402 and 401 to STA1 and STA2, and STA1 and STA2 respond with corresponding ACK frames 404 and 403. Thereafter, AP1 continues to serve STA1, and AP2 acts as a coordinated AP to send a data frame AP1 sends a data frame 407 to STA1, and STA1 response with a corresponding ACK frame 408. Multi -AP frame exchange sequence 400 occurs within a single TXOP assigned to AP1. (Provisional 62/797968-p.3-4: A TXOP obtained by an AP1 can be shared with AP2 and/or an AP3. First feature of the EHT Multi-AP channel access mechanism is that a partial bandwidth of the TXOP obtained by an AP1 is shared with an AP2 (aka a granted STA) (See also the figures on p.4 and p.6: Single TXOP))] “transmitting, to each of the one or more selected APs, control information indicating the unique portion of the frequency bandwidth allocated by the first AP to the respective selected AP;” [(par. 0079), At step 1703, the coordinator AP grants a portion of bandwidth allocated by the TXOP to the coordinated AP according to the TXOP duration and the TXOP bandwidth. (Provisional 62/797968-p.5: Proposed signaling method- The A-control subfield of the HE variant HT control filed indicate the granted max transmit power. The granted TXOP duration indicates the maximum TXOP duration that can be used by the granted STA. The granted bandwidth indicates the maximum bandwidth that can be used by the granted STA. The granted max transmit power information indicates the max transmit power used by the BSS associated with AP2.)] “and transmitting or receiving one or more wireless packets to or from one or more wireless stations associated with the first AP over the reserved portion of the frequency bandwidth concurrently with the transmission or reception of at least portions of one or more wireless packets by the selected APs to or from one or more wireless stations associated with the respective selected APs over the respective allocated portions of the frequency bandwidth” [(Fig. 4 and par. 0057), a single TXOP obtained by AP1 can be shared with AP2 and/or AP3 by allocating part of the available bandwidth to a coordinated AP and using remaining bandwidth to serve a wireless STA. AP1 is referred to as a coordinator AP, and AP2 and AP3 are referred to as coordinated APs. AP1 sends data frames 402 and 401 to STA1 and STA2, and STA1 and STA2 respond with corresponding ACK frames 404 and 403. Thereafter, AP1 continues to serve STA1, and AP2 acts as a coordinated AP to send a data frame 405 to STA3. STA3 responds with a corresponding ACK frame 406. AP1 sends a data frame 407 to STA1, and STA1 response with a corresponding ACK frame 408. Multi -AP frame exchange sequence 400 occurs within a single TXOP assigned to AP1. (Provisional 62/797968-p.2-3: A TXOP obtained by an AP1 can be shared with AP2 and/or an AP3. First feature of the EHT Multi-AP channel access mechanism is that a partial bandwidth of the TXOP obtained by an AP1 is shared with an AP2 (aka a granted STA) (See also the figures on p.4 and p.6: Single TXOP))]

As per claim 3, Seok discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the control information further includes one or more of a duration of the TXOP, a maximum number of spatial streams to be used for transmissions during the TXOP, a maximum number of wireless stations for each of the selected APs for transmissions during the TXOP, a maximum packet duration for wireless packets transmitted during the TXOP, or a maximum transmit power level for transmitting wireless packets during the TXOP” [(par. 0058), As depicted in Table I, an A-Control subfield of an HE variant HT Control field can be used to indicated which portion of the TXOP duration is granted to a coordinated AP, as well as the granted bandwidth, and the granted maximum transmit power. The granted TXOP duration indicates the maximum TXOP duration that can be used by the coordinated AP; the granted bandwidth indicates the maximum bandwidth that can be used by the coordinated AP; and the granted maximum transmit power information indicates the maximum transmit power (Provisional 62/797968-p.5: Proposed signaling method- The A-control subfield of the HE variant HT control filed indicate the granted max transmit power. The granted TXOP duration indicates the maximum TXOP duration that can be used by the granted STA. The granted bandwidth indicates the maximum bandwidth that can be used by the granted STA. The granted max transmit power information indicates the max transmit power used by the BSS associated with AP2.)]

As per claim 4, Seok discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the control information further indicates whether the coordinated access point transmission session is designated for uplink (UL) transmissions or downlink (DL) transmissions” [(par. 0022), the method includes the coordinator wireless AP scheduling an RU for downlink and uplink transmission of the coordinated wireless AP, and the RU is within an allocated bandwidth indicated by the TXOP bandwidth.]

As per claim 9, Seok discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the transmitting or receiving of the one or more wireless packets to or from the one or more wireless stations associated with the first AP over the reserved portion of the frequency bandwidth comprises: transmitting downlink (DL) data on the reserved portion of the frequency bandwidth concurrently with DL data transmissions from the one or more selected APs on their respective allocated portions of the frequency bandwidth; and receiving, from the one or more wireless stations associated with the first AP, acknowledgement (ACK) frames on corresponding resource units (RUs) of the reserved portion of the frequency bandwidth” [(fig. 5 and par. 0059), FIG. 5 is an exemplary data transmission timing diagram for performing a multi-AP frame exchange sequence 500 in a wireless network for exchanging RTS/CTS frames according to embodiments of the present invention. The granted bandwidth field 502 and granted TXOP duration field 501 may be signaled in an A-Control field of an HE variant HT Control field, for example. The granted TXOP duration 501 indicates the maximum TXOP duration that can be used by the coordinated AP2, and the granted bandwidth 502 indicates the maximum bandwidth that can be used by the coordinated AP2. (Provisional 62/797968-p.3-4: A TXOP obtained by an AP1 can be shared with AP2 and/or an AP3. First feature of the EHT Multi-AP channel access mechanism is that a partial bandwidth of the TXOP obtained by an AP1 is shared with an AP2 (aka a granted STA) (See also the figure on p.6: Single TXOP))]

As per claims 17, 19 and 24, as [see rejections of claims 1, 3 and 9 respectively.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2020/0245352 A1) in view of Asterjadhi et al. (US 2017/0077999 A1).

claim 7, Seok discloses “The method of claim 1,” as [see rejection of claim 1.] 
Seok does not explicitly disclose “wherein the transmitting or receiving of the one or more wireless packets to or from the one or more wireless stations associated with the first AP over the reserved portion of the frequency bandwidth comprises: transmitting, to the one or more wireless stations associated with the first AP, a trigger frame soliciting concurrent uplink (UL) transmissions over the reserved portion of the frequency bandwidth; and receiving, from the one or more wireless stations associated with the first AP, UL data transmitted on corresponding resource units (RUs) within the reserved portion of the frequency bandwidth”.

However, Asterjadhi discloses “wherein the transmitting or receiving of the one or more wireless packets to or from the one or more wireless stations associated with the first AP over the reserved portion of the frequency bandwidth comprises: transmitting, to the one or more wireless stations associated with the first AP, a trigger frame soliciting concurrent uplink (UL) transmissions over the reserved portion of the frequency bandwidth; and receiving, from the one or more wireless stations associated with the first AP, UL data transmitted on corresponding resource units (RUs) within the reserved portion of the frequency bandwidth” [(par. 0048), Assuming the AP 104 allows the STAs 1, 2, 4, 6 to transmit, the AP 104 may transmit a first trigger frame 212 to each of the STAs 1, 2, 4, 6. The first trigger frame 212 may indicate resources that have been allocated to each of the STAs 1, 2, 4, 6 for uplink transmission.]

Seok et al. (US 2020/0245352 A1) and Asterjadhi et al. (US 2017/0077999 A1) are analogous art because they are the same field of endeavor of network communication. It would 

As per claim 8, Seok in view of Asterjadhi discloses “The method of claim 7,” as [see rejection of claim 7.] 
Seok discloses “wherein during the TXOP the first AP receives the UL data on the reserved portion of the frequency bandwidth concurrently with the reception of UL data by the one or more selected APs on their respective allocated portions of the frequency bandwidth” [(Fig. 4 and par. 0057), a single TXOP obtained by AP1 can be shared with AP2 and/or AP3 by allocating part of the available bandwidth to a coordinated AP and using remaining bandwidth to serve a wireless STA. AP1 is referred to as a coordinator AP, and AP2 and AP3 are referred to as coordinated APs. AP1 sends data frames 402 and 401 to STA1 and STA2, and STA1 and STA2 respond with corresponding ACK frames 404 and 403. Thereafter, AP1 continues to serve STA1, and AP2 acts as a coordinated AP to send a data frame 405 to STA3. STA3 responds with a corresponding ACK frame 406. AP1 sends a data frame 407 to STA1, and STA1 response with a corresponding ACK frame 408. Multi -AP frame exchange sequence 400 occurs within a single TXOP assigned to AP1. (Provisional 62/797968-p.2-3: A TXOP obtained by an AP1 can be shared with AP2 and/or an AP3. First feature of the EHT Multi-AP channel access mechanism is that a partial bandwidth of the TXOP obtained by an AP1 is shared with an AP2 (aka a granted STA) (See also the figures on p.4 and p.6: Single TXOP))]

As per claims 22 and 23, as [see rejections of claims 7 and 8 respectively.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
LIU et al. (US 2020/0120544 A1)
Cavalcanti et al. (US 2020/0267636 A1)
WU et al. (US 2020/0374872 A1)
Merlin et al. (US 2014/0328264 A1)
LIU et al. (US 2020/0037275 A1)
Huang et al. (US 2020/0045555 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463